DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/20/2021, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive. The rejections have been withdrawn. 
The Obviousness-type Double Patenting rejection has been withdrawn in view of the Terminal Disclaimer filed 1/20/2021, which has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 1/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,100,388 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The finding in the previous Office Action that this application is not adequately supported by the prior-filed applications is withdrawn in view of Applicant’s amendments to the claims. Thus, the claims in this application have been afforded an effective filing date of the prior-filed applications.
Allowable Subject Matter
Claims 2-21 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784